



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. P.M.V.,









2010 BCCA 34




Date: 20100125

Docket: CA037618

Between:

Regina

Appellant

And

P.M.V.

Respondent


RESTRICTION ON PUBLICATION:  AN ORDER HAS BEEN MADE
IN THIS CASE PURSUANT TO SECTIONS 486.4(1) and 486.4(3)OF THE
CRIMINAL CODE
THAT PROHIBITS ANY INFORMATION THAT COULD IDENTIFY THE COMPLAINANT[S] OR
WITNESS[ES] BEING PUBLISHED, BROADCAST OR TRANSMITTED.





Before:



The Honourable Chief Justice Finch





The Honourable Mr. Justice Hall





The Honourable Mr. Justice Chiasson




On
appeal from: the Supreme Court of British Columbia, October 8, 2009,

(
R.
v. P.M.V.
, 139466)




Counsel for the Appellant:



J. DeWitt-Van Oosten





Counsel for the Respondent:



M. McKimm, Q.C.





Place and Date of Hearing:



Vancouver, British
  Columbia

December 17, 2009





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2010









Written Reasons by:





The Honourable Mr. Justice Hall





Concurred in by:





The Honourable Chief Justice Finch

The Honourable Mr. Justice Chiasson








Reasons for Judgment of the
Honourable Mr. Justice Hall:

[1]

This is a Crown appeal from the sentences imposed on the respondent by a
Supreme Court judge on October 8, 2009.  The respondent pleaded guilty to three
charges:  making child pornography of a five-year-old, A.B., between February
26, 2006 and December 9, 2006; invitation to sexual touching of A.B. in the
same time frame; and possession of child pornography on June 1, 2007.  Since
these offences occurred after certain amendments to the
Criminal Code
had come into force on November 1, 2005, there exist mandatory minimum terms of
imprisonment for these offences.  The offence of making child pornography has a
minimum term of one year, the offence of possessing child pornography has a
minimum term of 45 days, and the offence of invitation to sexual touching
involving a child under the age of 14, has a minimum term of 45 days.  The
judge sentenced the respondent to a term of imprisonment for one year concurrent
on each charge followed by a probation order for three years.

[2]

As a result of a complaint from a foreign website owner, the respondent
came to the attention of the police sometime in 2006.  On June 1, 2007 officers
of the RCMP executed a search warrant at the respondents residence on
Vancouver Island where they seized a digital camera, a number of active
computers and storage devices.  A briefcase discovered in the basement
contained fetish and bondage clothing.  An external drive found in a tool box
near a computer station in the basement of the house revealed a porn library
with images of young girls and boys engaging in sexual acts with both other
children and adult males.  This library is the foundation for the charge of
possession of child pornography.  The sentencing judge noted that it contained
in excess of 11,000 images of child pornography, some she described as
accessible and some as inaccessible.  Images were described as inaccessible
when they had been deleted by the appellant, but may have been partially
retrievable with technical expertise and special tools.

[3]

The police also discovered in the residence photographs and video clips
of the child, A.B.  These photographs and video clips had been taken inside the
residence.  In certain images, A.B. is naked and showing her genitalia.  Other
video clips show her with her hands bound behind her back and her feet bound
together.  In one video clip, the respondent tells her to touch her nipples and
show her bum and at another point in the video he pulls down her pants and
exposes her genitalia.  These materials are the foundation for the charges of
making child pornography and invitation to sexual touching.

[4]

The respondent, who will be 49 years of age next month was, at the time
of the commission of the offences, resident with his wife and two sons on
Vancouver Island.  The sons are now in their early teens.  In 2003, the
respondent and his wife had commenced an adoption process with a view to adopting
a female child.  From 2005, they began to foster the three-year old, A.B., whom
they proposed to adopt.  A.B.s biological father had been accused of sexually
abusing her.  She showed some behaviours that were described as overly
sexualized.  By 2006, the adoptive parents had arranged for counselling for
A.B. to address her problems.  The sentencing judge noted:

[50]      It is sad and ironic
that in April 2006 Mrs. P.V. signed a victim impact statement on behalf of A.B.
in proceedings against her biological father.  She wrote that A.B. required
counselling because of her fathers sexual assault against her, and that [a]
father is someone that is supposed to care, nurture and protect their children
not exploit them.

[5]

For some time prior to the year 2003, the respondent was becoming more
addicted to viewing pornography on the Internet.  There is no suggestion that
he involved his sons in any pornographic activity, but he did begin to involve
the female child, A.B., in pornographic activities by asking her to perform
certain acts.  He made both photographs and videos of these activities.  After
his arrest, he recognized his conduct was wrong but he said he justified it to
himself on the basis that A.B. seemed to enjoy the activity and it would not
hurt her.  The sentencing judge said this about the effect on A.B. of what has
occurred.

[51]      As a result of the charges against P.V., A.B. was
removed from the home in June 2007 and placed in a foster home.

[52]      A social worker completed a victim impact statement
in August 2009 on A.B.s behalf.  According to the statement, when A.B. was
removed from the home and placed in a foster home, she experienced tremendous
loss and grief.  She was highly stressed and scared.  She was confused about
not being able to see her adopted mother and she missed her brothers.  She
expressed a lot of anger.  She experienced nightmares.  Her behaviours included
excessive masturbation, regression to much younger behaviour and not wearing
underwear.  She continued to attend therapy during this time.  She was in
foster care until another adoptive family was found for her and pre-placement
visits began in May 2009.  She was placed with her new adoptive family in
August 2008.  A.B. continues to experience numerous emotional issues, including
her treatment and attitude towards men.  She expresses anger towards men,
sexual aggression towards boys, and at school aligns herself with those who
have power.  Due to the high profile of this case, her adoptive family has had
difficulty finding a therapist in the community and hopes that once this case
is concluded A.B. will be able to resume her therapy.

[53]      I cannot go so far as
to find from the victim impact statement, as Crown contends, that as a result
of P.V.s offences, A.B. suffered significant consequences which will continue
to exist.  There is no doubt he abused his position of trust, and took
advantage of a child who already suffered emotional problems as a result of the
sexual abuse by her biological father.  There is also no doubt that the trauma
of being abruptly torn from her adoptive family had a devastating effect on
her.  Common sense tells me that P.V. exacerbated A.B.s emotional
difficulties.  He took advantage of her emotional vulnerability.

[6]

Aside from the harm caused to A.B. by the activity and by the serious
upset undoubtedly caused her by the breakup of what seemed to be a stable home
environment, the respondents actions and these charges have dramatically
impacted the respondent and his family.  The respondent is now divorced from
his wife, who continues to reside with her two sons on Vancouver Island.  The
sons are understandably upset by the sequelae of the charges including the
divorce and the imprisonment of their father.  While his wife has left the
respondent because of his actions, she is committed to keeping the respondent
involved in the life of their sons to the fullest extent possible now and in the
future.  The respondent was a professional who had maintained a position of
employment with a local company for many years.  His earnings were in the range
of $120,000.00 a year.  As a result of these charges, he became unemployed. 
There is little doubt that these offences will negatively affect his employment
prospects after he is released back to the community.

[7]

The Crown appeals from the sentences imposed, submitting that they are
demonstrably unfit in the circumstances of this particular case.  The appellant
argues that the sentences do not adequately reflect the moral blameworthiness
of the conduct of the respondent and fail to give effect to the principles of denunciation
and deterrence which ought to be primary considerations for these types of
offences, particularly for the offences involving A.B.  The appellant suggests
that a penitentiary term of not less than three years ought to be imposed on the
respondent.  At the time of sentence, counsel for the Crown suggested that
consecutive sentences should be imposed for these offences and submitted that a
global sentence in the range of four years would be appropriate.  On behalf of
the respondent, it had been submitted that a global sentence of 12 to 18 months
would be an appropriate range to consider.

[8]

The appellant submits that the sentencing judge failed to properly
analyze the serious nature of the conduct of the respondent concerning the
child A.B., particularly the fact that this was a vulnerable child who had
previously suffered abuse at the hands of a caregiver.  The appellant submits
that the sentence imposed on the respondent for making child pornography
appears to be far too lenient in light of Parliaments provision for a one year
mandatory minimum for such offences.  The appellant says the factual
circumstances here called for the imposition of something more than the minimum
sentence.  The appellant further submits that the imposition of concurrent
sentences on all charges in effect fails to recognize that the charges are
distinct legally and factually.  The appellant cites the following passage in
the case of
R. v. G.O.H.
(1996), 148 N.S.R. (2d) 341, a decision of the
Nova Scotia Court of Appeal, wherein reference was made to some comments of
MacKeigan C.J. in an earlier case:

6          ... As MacKeigan, C.J., wrote in
R. v. Hatch
(1979), 31 N.S.R. (2d) 110; 52 A.P.R. 110 (C.A.) at p. 113:

.
.. I suggest it would be better
in such cases to consider first what total sentence seems fit and proper for
the package of offences, having regard to the accuseds criminal record and
other circumstances, and then what individual sentences must be given to reach
such a total.

...

The choice of consecutive versus concurrent sentences does not
matter very much in practice so long as the total sentence is appropriate.
Use
of the consecutive technique, when in doubt as to the closeness of the nexus,
ensures in many cases that the total sentence is more likely to be fit than if
concurrent sentences alone are used.
Conversely, unthinking use of
concurrent sentences may obscure the cumulative seriousness of multiple
offences.

[Emphasis added.]

[9]

Counsel for the respondent pointed out that the respondent acted in a
responsible fashion after his activities came to light.  He did not deny his
involvement in interviews with the police (although he did perhaps minimize his
activities), he immediately began consultations with a health professional and
spent a considerable sum of money on counselling.  He entered guilty pleas and
seems committed to taking the treatment that will hopefully ensure against any
repetition of the conduct that led to these offences.  There was evidence
before the sentencing judge that his risk for re-offending would be in the low
to low-moderate range having regard to how he has responded after the charges
were laid.  Counsel for the respondent also noted that the charges have had a
devastating effect on the personal and professional life of the respondent and
that his future employment prospects will be adversely affected by these
charges and his incarceration.  Counsel noted that sentence appeals are
governed by a deferential standard of review, as observed in
R. v. C.A.M.
,
[1996] 1 S.C.R. 500, 105 C.C.C. (3d) 327, and submitted that the trial judge
had taken account of all relevant circumstances and that this Court ought not
to interfere with the sentences imposed in Supreme Court.

[10]

Sentencing is an individualized process, but it appears odd that what
seems to be a fairly aggravated set of circumstances would only attract the
minimum mandatory sentence for the making of child pornography with the child
A.B.  The disposition by the sentencing judge in my opinion fails to reflect
the aggravated circumstances in this case.  The respondent cannot have failed
to recognize that the child A.B. had emotional difficulties.  By the summer of
2006, the therapist was working with A.B. and the adoptive family as a result
of her emotional problems.  These circumstances appear to make the activity of
the respondent concerning the young child particularly serious.  As a matter of
common sense, it would seem that this sort of activity could not help but
further sexualize A.B. who already was suffering from issues of this sort.  This
Court recently observed in
R. v. B.C.M.
, 2008 BCCA 365, 238 C.C.C. (3d)
174:

[45]      ... the enactment of
Bill C-2 has changed the frame of reference within which to judge the fitness
of a sentence imposed for making child pornography.  The sentencing range is
limited to incarceration for a term of between one and ten years.  While all of
the sentencing objectives set out in s. 718 of the
Code
remain relevant,
they are no longer weighted equally.  The sentencing judge must give primary
consideration to denunciation and deterrence.  The result is that sentencing
decisions that preceded the enactment of Bill C-2 are now of limited assistance
in ascertaining whether a sentence is proportionate to the gravity of the
offence and the circumstances of the offender.

[11]

While I do not know if it could be said that the enactment of the higher
mandatory minimum sentences in recent amendments to the
Criminal Code
has had an inflationary effect on the sentencing range in this class of
matter, it can, I think, be fairly observed that the enactment of these minimum
sentence provisions is an indication that Parliament has taken a serious view
of these types of offences.  The courts should pay heed to this intention of
Parliament.  Cases that were decided prior to the enactment of this new sentencing
regime will have less precedential value.  It must not be lost sight of that
these offences concerning A.B. involved a young child who was particularly susceptible
and vulnerable by reason of her history of some previous mistreatment.  This enhances
the moral blameworthiness of the respondent as regards the charges involving
A.B.  In my opinion, the learned sentencing judge failed to take account of
this factor to a sufficient degree in fashioning the sentences she did for
these two charges.  The result, in my opinion, are sentences that are simply
unfit.

[12]

It may be that a penitentiary term as sought by the Crown should have
been imposed here and if such a disposition had occurred, I doubt that this
Court would have interfered with it.  However, there are factors present in
this case that lead me to conclude that proper sentences can be fashioned
without the necessity of imposing a penitentiary term on the respondent.  As
his counsel forcefully submitted, this respondent has been severely impacted in
a number of ways already by reason of the breakdown of his marriage and the
result this has had on his employment and employment prospects.  The respondent
did act in an appropriate fashion after the offences were discovered by seeking
immediate professional assistance and taking recommended treatment.  His
acknowledgement of his responsibility and entry of guilty pleas should be
recognized as factors in his favour.  It appears that there exist fair
prospects for rehabilitation.  I would be reluctant to impose a sentence that would
result in the probation disposition ordered by the sentencing judge not being
available.  Such disposition has the capacity to achieve individual deterrence
and foster rehabilitation of the respondent.  It seems to me that this
respondent is an offender who can benefit from an on-going course of treatment
and the probation order should further that objective.

[13]

I would allow this appeal from sentence.  While the sentences I would
impose on the two charges involving A.B. may be on the modest side having regard
to the aggravated circumstances present here, I consider that concurrent
sentences of 18 months each can appropriately be imposed on the two charges
involving A.B.  This leaves some room to impose a consecutive sentence for the
possession of pornography and still have a global sentence of less than two
years in total.  This allows for a sentence that will continue the disposition
made by the trial judge concerning probation.  I am in agreement with the
submission of the Crown appellant that it would have been appropriate here for
the sentencing judge to impose consecutive sentences since at least one of the
crimes to which the respondent pleaded guilty is quite separate and distinct. 
There is a degree of overlap in the offences involving A.B. but the possession
of child pornography manifests different criminal conduct.  While the
possession of the pornography may have had a causative effect on the activities
of the respondent with A.B., the offence itself was distinct.  I consider that
the possession by the respondent of these thousands of pornographic images
should attract some additional punishment to that imposed for the offences that
reflect the serious breaches of trust concerning the child A.B.  I would impose
a sentence of six months less a day on the offence of possession of child
pornography and order this sentence to be consecutive to the concurrent 18
month sentences imposed on the other two charges.  This, of course, can be
viewed as quite a lenient sentence having regard to the amount of pornography
that the respondent was in possession of, but the length of this sentence is
conditioned by my concern that the incarceration portion of the sentence be of
such a nature as to preserve the ability of the Court to impose a term of
probation.  In the result, the sentences on the three charges will aggregate a
global total of two years less a day of incarceration to be followed by a
probation order of three years, the probation to commence upon the release of
the respondent from incarceration.

[14]

It was pointed out to us at the time of argument that the probation
order imposed by the sentencing judge had a deficiency in that it had not been
provided in the order that the respondent was required to report to a probation
officer forthwith after his release and to be under the direction of a
probation officer for the duration of the order.  I would add these terms to
the probation order.  The appeal should be allowed in the terms indicated.

The
Honourable Mr. Justice Hall

I agree:

The Honourable Chief Justice
Finch

I agree:

The Honourable Mr. Justice Chiasson


